COXE, District Judge
(orally). The importation in this cause is “antipyrine,” which was classified by the collector under paragraph 75 of the act of 1890. The importer protested, insisting, first, that it should have been classified under paragraph 71, and if not dutiable under paragraph 74, then under paragraph 19 of the same act. The board of appraisers sustained the second contention of the importer, and held it to be dutiable under paragraph 19 as a “coal tar preparation.” The importer now appeals from the decision of the board. The United States does not appeal.
• Assuming that the importer can appeal from a decision in his own favor, the question is whether the article in suit, popularly known as “antipyrine,” should be assessed under paragraph 74 rather than under paragraph 19, where the board of appraisers placed it. The decision of the circuit court of appeals in the case of U. S. v. Battle, 4 C. C. A. 249, 54 Fed. 141, seems to be an authority for the proposition that in the preparation of this article, alcohol is not used, within the meaning of the law. But assuming that alcohol is used in its preparation, the question then is, which is the more specific designation, “coal tar prejiaration,” or “medicinal preparation, in the preparation of which alcohol is used”? It seems to me that under the various decisions which have been referred f.o, the classification by the board is the correct one as between these two paragraphs. It is true that these cases are not directly in point, but I think the reasoning of Matheson v. U. S., 65 Fed. 422, and In re Mallinckrodt Chemical Works, 66 Fed. 746, leads directly to the conclusion that “coa.1 tar preparation” is a more specific designation than “medicinal preparation.” In the Case of Mallinckrodt the court considers the phrase “medicinal preparations” to be an exceedingly broad and general classification.
The decision of the board of general appraisers should be ’affirmed.